        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 1 of 36 PageID# 116
AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                      Eastern District of Virginia    3

                     Kaii Burden El Bey



                          Plaintiff(s)
                               V.                                           Civil Action No. 4:19-cv-00126-MDS-DEM
   HAMPTON, CITY, Mary Bunting, Steve Bond,

 Terry C Neil!, Gregory Simms, (SEE ATTACHED
                           SHEET)

                         Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION


To: mendanf,name and address) tSn Street,                       Mary Bunting
                                                                 22 Lincoln Street
                                                                                           Steve Bond
                                                                                           22 Lincoln Street 3rd floor
                                     Hampton, VA. 23669          Hampton, VA 23669         Hampton, VA 23669

                                     Terry 0' Neill                   Gregory Simms
                                         22 Lincon Street 5th floor   22 Lincoln Street.
                                     Hampton, VA 23669                Hampton, VA. 23669 (PAGE 1 OF 4)

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT



Date:
                                                                                             Signature ofClerk or Deputy Clerk




                                                                                                                                 /
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 2 of 36 PageID# 117
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Hampton City, c/o Cheran Cordell Iver, City Atty. Hampton,VA
was received by me on(date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on C/Ktme                                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                             ; or


          □ I returned the summons unexecuted because                                                                             ; or

          □ Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 3 of 36 PageID# 118

AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                      Eastern District of Virginia    0

                     Karl Burden El Bey



                          Plaintiff(s)
                               V.                                           Civil Action No. 4:19-cv-00126-MDS-DEM
HAMPTON, CITY, Mary Bunting, Steve Bond, Terry
O' Neil!, Gregory Simms, Georgo L. Salyers, Jr., Jodi
L. Salyer. G.B.'S Towing and Auto Repair, Inc.,Peter
  Smith, Joe Rondeau, (SEE ATTACHED SHEET)

                         Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION


To!(Defendant's name and address) Hampton city                  Mary Bunting               Steve Bond
                                 22 Lincoln Street,              22 Lincoln Street         22 Lincoln Street 3rd floor
                                 Hampton, VA. 23669              Hampton, VA 23669         Hampton, VA 23669
                                     Terry O' Neil!                   Gregory Simms
                                         22 Lincon Street 5th floor   22 Lincoln Street.
                                     Hampton, VA 23669                Hampton, VA. 23669            (SEE ATTACHED SHEET)



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:
                                                                                             Signature ofClerk or Deputy Clerk
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 4 of 36 PageID# 119
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany)      Mary Bunting alleged city Manager , Hampton, VA
was received by me on(date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


          □ I returned the summons unexecuted because                                                                             ; or

          D Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of perjury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
 ./i    Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 5 of 36 PageID# 120

AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                   for the

                                                       Eastern District of Virginia   2

                     Karl Burden El Bey



                           Plaintiff(s)
                               V.                                            Civil Action No. 4:19-cv-00126-MDS-DEM
HAMPTON, CITY, Mary Bunting, Steve Bond, Terry
O' Nelll, Gregory Simms, Georgo L. Salyers, Jr., Jodi
L. Salyer. G.B.'S Towing and Auto Repair, Inc.,Peter
  Smith, Joe Rondeau, (SEE ATTACHED SHEET)

                          Defendant(s)


                                                 SUMMONS IN A CIVIL ACTION

                                                                 Mary Bunting             Steve Bond
To:(Defendant's name and address)
                                      22 Lincoln Street,         22 Lincoln Street        22 Lincoln Street 3rd floor
                                      Hampton, VA. 23669         Hampton, VA 23669        Hampton, VA 23669
                                      Terry 0' Neill                 Gregory Simms
                                      22 Lincon Street 5th floor     22 Lincoln Street.
                                      Hampton, VA 23669              Hampton, VA. 23669           (SEE ATTACHED SHEET)



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Karl Burden El Bey
                                     c/o 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT



Date:
                                                                                           Signature ofClerk or Deputy Clerk
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 6 of 36 PageID# 121
AO 440(Rev.06/12) Sununons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Steve Bond alleged Commissioner, Hampton, VA
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                            ; or

          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (ha/ne o/iWiviV/Mfl/;                                                                   , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                            ; or


          □ I returned the summons unexecuted because                                                                            ; or

          O Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          q.OO


          I declare under penalty of peijuiy that this information is true.



Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 7 of 36 PageID# 122

AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                  Eastern District of Virginia       Q

                    Karl Burden El Bey



                          Plaintiff(s)
                               V.                                           Civil Action No. 4r19-cv-00126-MDS-DEM
 HAMPTON, CITY, Mary Bunting, Steve Bond, Terry
0' Neill, Gregory Simms, Georgo L. Saiyers, Jr., Jodi
L. Saiyer. G.B.'S Towing and Auto Repair, Inc.,Peter
  Smith, Joe Rondeau, (SEE ATTACHED SHEET)

                         Defendant(s)


                                               SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)                           Mary Bunting                 Steve Bond
                                    22 Lincoln Street,       22 Lincoln Street           22 Lincoln Street 3rd floor
                                     Hampton, VA. 23669      Hampton, VA 23669           Hampton, VA 23669
                                     Terry O' Neill             Gregory Simms
                                     22 Lincon Street 5th floor     22 Lincoln Street.
                                     Hampton, VA 23669              Hampton, VA. 23669           (SEE ATTACHED SHEET)



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifFs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                    do 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:
                                                                                          Signature ofClerk or Deputy Clerk
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 8 of 36 PageID# 123
AO 440(Rev.06/12) Summoiis in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R, Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Terry 0'Neill,Director, community Developmen, Hampton, VA
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or

          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there.
          on (date)                             , and mailed a copy to the individuaTs last known address; or

          O I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or

          □ I returned the summons unexecuted because                                                                             ; or

          O Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 9 of 36 PageID# 124

AO 440(Rev.06/i2) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                      Eastern District of Virginia   Q

                    Karl Burden El Bey



                          Plaintiff(s)
                              V.                                            Civil Action No. 4!l9-cv-00126-MDS-DEM
   HAMPTON, CITY, Mary Bunting, Steve Bond,

 Terry C Neill, Gregory Simms, (SEE ATTACHED
                           SHEET)

                         Defendant(s)


                                                SUMMONS IN A CIVIL ACTION

To:(Defendanfs-name and address) tSn Sfreet,                    Mary Bunting
                                                                22 Lincoln Street
                                                                                         Steve Bond
                                                                                         22 Lincoln Street 3rd floor
                                     Hampton, VA. 23669         Hampton, VA 23669        Hampton, VA 23669

                                     Terry 0' Neill                 Gregory Simms
                                     22 Lincon Street 5th floor     22 Lincoln Street.
                                     Hampton, VA 23669              Hampton, VA. 23669 (PAGE 1 OF 4)

         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Kaii Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton. Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:
                                                                                           Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 10 of 36 PageID# 125
AO 440(Rev.06/12) Sununons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed R. Civ,P,4(I))

          This summons for(name ofindividual and title, ifany) Gregory Simms,field compliance inspector, Hampton, VA
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                            ; or


          □ I left the summons at the individuars residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name ofindividual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                            ; or

          □ I returned the summons unexecuted because                                                                            ; or

          01 Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 11 of 36 PageID# 126
AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                               for the

                                                   Eastern District of Virginia     Q

                     Karl Burden El Bey



                           Plaintiff(s)
                               V.                                        Civil Action No. 4:19-cv-00126-MDS-DEM
   George L. Salyers, Jr, G. B.'S Towing and Auto
  Repair, inc. Jodi L. Salyere, Peter Smith, Joe
        Rondeau         (SEE ATTACHED SHEET)


                          Defendant(s)


                                               SUMMONS IN A CIVIL ACTION

                                                                  G.B.'S Towing & Auto Repair, Inc
To: mendant-s name and
                                                                  1110 W. Pembroke Ave #5/1110 N. Armistead Ave.
                                      Hampton, VA. 23661          Hampton, VA 23661

                                      Jodi L. Salyers             Peter Smith           Joe Rondeau
                                       723 Kentucky Ave.         723 Kentucky Ave.. 723 Kentucky Ave
                                      Hampton, VA 23661          Hampton, VA. 23661 Hampton, VA 23661 (PAGE 2 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Karl Burden El Bey
                                      do 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT



Date:
                                                                                     Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 12 of 36 PageID# 127
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed* R, Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) George L. Salyersjf President G.B.'s Towing., Hampton, VA
was received by me on(date)


          CJ I personally served the summons on the individual at(place)
                                                                            on (date)                            ; or

          O I left the summons at the individual's residence or usual place ofabode with (name)
                                                             ,a person ofsuitable age and discretion who resides there,
          on (date)                            ,and mailed a copy to the individual's last known address; or

          O I served the summons on C/ifltme o/iWrnJi/aO                                                                  ,who is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                            on (date)                            ;or


          □ I returned the summons unexecuted because                                                                          ; or

          O Other (specify):




          My fees are $                        for travel and $                 for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                        Server's signature



                                                                                   Printed name and title




                                                                                        Server's address


Additional information regarding attempted service, etc:
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 13 of 36 PageID# 128
AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                               for the

                                                   Eastern District of Virginia   [3

                     Karl Burden El Bey



                           Plaintiff(s)
                               V.                                        Civil Action No. 4:19-cv-00126-MDS-DEM
   George L. Salyers, Jr, G. B.'S Towing and Auto
  Repair, Inc. JodI L. Salyers, Peter Smith, Joe
        Rondeau        (SEE ATTACHED SHEET)


                         Defendant(s)


                                               SUMMONS IN A CIVIL ACTION

                                                                  G.B.'S Towing & Auto Repair, Inc
To:(Defendmt-s name and address)
                                                                  mow.Pembroke Ave #6 /1110 N. Armlstead Ave.
                                      Hampton, VA.23661           Hampton, VA 23661

                                      Jodi L. Salyers             Peter Smith          Joe Rondeau
                                      723 Kentucky Ave.          723 Kentucky Ave.. 723 Kentucky Ave
                                      Hampton, VA 23661          Hampton, VA. 23661 Hampton. VA 23661 (PAGE 2 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                      Karl Burden El Bey
                                      c/o 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT



Date:
                                                                                     Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 14 of 36 PageID# 129
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. JR. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) G.B.'S TowIng & Auto Repair, Inc. Contract Co. Hampton, V,A
was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                             on (date)                            ; or


          □ I left the summons at the individuars residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there.
          on (date)                            , and mailed a copy to the individual's last known address; or

          □ 1 served the summons on (name o/iWiviV/ua/;                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                            ; or

          G I returned the summons unexecuted because                                                                           ; or

          G Other (specify):




          My fees are $                        for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 15 of 36 PageID# 130
AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                               for the

                                                   Eastern District of Virginia   [3

                    Karl Burden El Bey



                          Plaintiff(s)
                              V.                                         Civil Action No. 4:19-cv-00126-MDS-DEM
  George L. Salyers, Jr, G. B.'S Towing and Auto
  Repair, Inc. Jodi L. Salyers, Peter Smith, Joe
      Rondeau      (SEE ATTACHED SHEET)


                         Defendant(s)


                                               SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address)
                                                                  G.B.'S Towing & Auto Repair, Inc
                                                                  mow.Pembroke Ave #5 /1110 N. Armistead Ave.
                                     Hampton, VA. 23661           Hampton, VA 23661

                                     Jodi L. Salyers              Peter Smith            Joe Rondeau
                                     723 Kentucky Ave.           723 Kentucky Ave..     723 Kentucky Ave
                                     Hampton, VA 23661           Hampton, VA. 23661 Hampton. VA 23661 (PAGE 2 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                     Karl Burden El Bey
                                    c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT



Date:
                                                                                      Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 16 of 36 PageID# 131
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed.IL Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) JodI L.Salyers G.B.'S Towing / Auto Repair, Inc. Hampton, VA
was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                             on (date)                             ; or

          □ I left the summons at the individuaFs residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                            , and mailed a copy to the individual's last known address; or

          O I served the summons on (name o/iWmt/ua/;                                                                       , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                             ; or

          □ I returned the summons unexecuted because                                                                            ; or

          D Other (specify):




          My fees are $                        for travel and $                   for services, for a total of $          q.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 17 of 36 PageID# 132
AO 440(Rev. 06/12) Sumraons in a Civil Action


                                     United States District Court
                                                               for the

                                                   Eastern District of Virginia     Q

                     Karl Burden El Bey



                           Plaintiff(s)
                                V.                                       Civil Action No. 4:19-cv-00126-MDS-DEM
   George L. Salyers, Jr, G. B.'S Towing and Auto
  Repair, Inc. JodI L. Salyers, Peter Smith, Joe
        Rondeau         (SEE ATTACHED SHEET)


                          Defendant(s)


                                                SUMMONS IN A CIVIL ACTION

                                                                  G.B.'S Towing & Auto Repair, Inc
To: mendant-s name and
                                                                  mow.Pembroke Ave #5 /1110 N. Armlstead Ave.
                                      Hampton, VA. 23661          Hampton, VA 23661

                                      JodI L. Salyers             Peter Smith           Joe Rondeau
                                      723 Kentucky Ave.          723 Kentucky Ave.. 723 Kentucky Ave
                                      Hampton, VA 23661          Hampton. VA. 23661 Hampton. VA 23661 (PAGE 2 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Karl Burden El Bey
                                      c/o 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT



Date:
                                                                                     Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 18 of 36 PageID# 133
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Peter Smith, Driver GB'S Towing/Auto Repair inc Hampton,VA
was received by me on(date)


          □ I personally served the summons on the individual at (place)
                                                                             on (date)                            ; or

          □ I left the summons at the individuars residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                            , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name o/zWmV/Mfl/;                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                            ; or

          □ I returned the summons unexecuted because                                                                           ; or

          D Other (specify):




          My fees are $                        for travel and $                  for services, for a total of $          q.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 19 of 36 PageID# 134
AO 440(Rev.06/12) Summons in a ClvD Action


                                   United States District Court
                                                                for the

                                                  Eastern District of Virginia     Q

                    Karl Burden El Bey



                         Plaintiff(s)
                              V.                                          Civil Action No. 4:19-cv-00126-MDS-DEM
  George L. Salyers, Jr, G. B.'S Towing and Auto
  Repair, Inc. JodI L. Salyers, Peter Smith, Joe
      Rondeau      (SEE ATTACHED SHEET)


                        Defendant(s)


                                              SUMMONS IN A CIVIL ACTION


To; mendant-s name and address)                          ''r-      G.B.'S Towing & Auto Repair, Inc
                                                                   mow.Pembroke Ave #5 /1110 N. Armistead Ave.
                                    Hampton, VA. 23661             Hampton, VA 23661

                                    Jodi L. Salyers                Peter Smith           Joe Rondeau
                                    723 Kentucky Ave.             723 Kentucky Ave.. 723 Kentucky Ave
                                    Hampton, VA 23661             Hampton, VA. 23661 Hampton, VA 23661 (PAGE 2 OF 4)


        A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                    Karl Burden El Bey
                                   c/o 804 Grimes Road
                                    Hampton, Virginia Republic 23663-9998 t/d/c



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT



Date:
                                                                                      Siffiature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 20 of 36 PageID# 135
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R, Civ,P.4(I))

          This summons for(ntme ofindividual and title, ifany) Joe Rondeau Manager,GB'S Towing/Auto Repair Hampton,VA
was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

          G I left the summons at the individual's residence or usual place of abode with (name)
                                                                  a person of suitable age and discretion who resides there,
          on (date)                            , and mailed a copy to the individual's last known address; or

          G I served the sununons on (wame                                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                            ; or


          G I returned the summons unexecuted because                                                                              ; or

          G Other (specify):




          My fees are $                        for travel and $                     for services, for a total of $          o.OO


          I declare under penalty of peijuiy that this information is true.



Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 21 of 36 PageID# 136
AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                   for the

                                                   Eastern District of Virginia        Q

                     Karl Burden El Bey



                           Plaintiff(s)
                               V.                                            Civil Action No. 4:19-cv-00126-MDS-DEM
Patrick and Nancy Yuhasz, Donnie Tuck, Jimmy
  Gray,     Chris Bowman, Eleanor Weston Brown,
               (SEE ATTACHED SHEET)


                          Defendant(s)


                                                SUMMONS IN A CIVIL ACTION

T«.     j s name ana
                   jaddress)
                     jj , Patrick & Nancy                             Donnie Tuck                    Jimmy Gray
10.(Dmenaant                 n       -n i4 •Yuhasz
   '                                  10 Bonneville Dnve             22 Lincoln Street, 8th floor 22 Lincoln Street 8th floor
                                      Hampton. VA. 23664              Hampton, VA 23669              Hampton, VA 23669

                                      Chris Bowman                   Eleanor Weston Brown
                                      22 LIncon Street 8th floor     22 Lincoln Street 8th floor.
                                      Hampton, VA 23669              Hampton, VA. 23669             (PAGE 3 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Karl Burden El Bey
                                      c/o 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:
                                                                                          Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 22 of 36 PageID# 137
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R, Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Patrick & Nancy Yuhasz, Property Owners, Hampton,VA
was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (hamc                                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                             ; or


          □ I returned the summons unexecuted because                                                                             ; or

          D Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 23 of 36 PageID# 138
AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  fertile

                                                    Eastern District of Virginia      Q

                     Karl Burden El Bey



                          Plaintiff(s)
                              V.                                            Civil Action No. 4:19-cv-00126-MDS-DEM
 Patrick and Nancy Yuhasz, Donnie Tuck, Jimmy
  Gray, Chris Bowman, Eleanor Weston Brown,
           {SEE ATTACHED SHEET)


                         Defendant(s)


                                               SUMMONS IN A CIVIL ACTION

T«. /T..^ j s name and
                     jaddress)
                       jj , Patrick & Nancy                          Donnie Tuck                    Jimmy Gray
10.(Dqenaant                   n       n A •Yuhasz
        ^                          ^ 10 Bonneville Dnve             22 Lincoln Street. 8th floor 22 Lincoln Street 8th floor
                                     Hampton, VA. 23664              Hampton, VA 23669            Hampton, VA 23669

                                     Chris Bowman                   Eleanor Weston Brown
                                     22 Lincon Street 8th floor     22 Lincoln Street 8th floor.
                                     Hampton, VA 23669              Hampton, VA. 23669             (PAGE 3 OF 4)

            A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                    do 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



            If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:
                                                                                         Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 24 of 36 PageID# 139
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Donnie Tuck. man, Public Servant, Hampton,VA
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                             on (date)                            ; or

          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                            , and mailed a copy to the individuaTs last known address; or

          G I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                            ; or

          G I returned the summons unexecuted because                                                                           ; or

          G Oftier (specify):




          My fees are $                        for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.



Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 25 of 36 PageID# 140
AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                   for the

                                                    Eastern District of Virginia      0

                     Karl Burden El Bey



                           Plaintiff(5)
                               V.                                            Civil Action No. 4:l9-cv-00126-MDS-DEM
 Patrick and Nancy Yuhasz, Donnie Tuck, Jlmrriy
  Gray, Chris Bowman, Eleanor Weston Brown,
                {SEE ATTACHED SHEET)


                          Defendant(s)


                                                SUMMONS IN A CIVIL ACTION

T/x./n/• j             j jj . Patrick & Nancy Yuhasz                  Donnie Tuck                    Jimmy Gray
10.(Defendant s name and address) -r. n    ri •
                                    ^ 10 BonneviHe Drive             22 Lincoln Street, 8th floor 22 Lincoln Street 8th floor
                                      Hampton, VA. 23664              Hampton, VA 23669              Hampton, VA 23669

                                      Chris Bowman                   Eleanor Weston Brown
                                      22 LIncon Street 8th floor     22 Lincoln Street 8th floor.
                                      Hampton, VA 23669              Hampton, VA. 23669             (PAGE 3 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifTs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:
                                                                                          Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 26 of 36 PageID# 141
AO 440(Rev.06/12) Suaunoos in a Civil Action(Page 2)

Civil Action No. 4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R. Civ,P,4(I))

          This summons for(name ofindividual and title, ifany) Jimmy Gray, man, Public Servant, Hampton,VA
was received by me on(date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                            ; or

          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (d<ue)                             , and mailed a copy to the individual's last known address; or

          G 1 served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                            ; or

          G I returned the summons unexecuted because                                                                            ; or

          G Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of peijuiy that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
        Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 27 of 36 PageID# 142
AO 440(Rev.06/12) Summons in a Civil Action


                                   United States District Court
                                                                   for the

                                                   Eastern District of Virginia        Q

                    Karl Burden El Bey



                          Plaintiff(s)
                              V.                                             Civil Action No. 4:19-cv-00126-MDS-DEM
 Patrick and Nancy Yuhasz, DonnleTuck, Jimmy
   Gray, Chris Bowman, Eleanor Weston Brown,
               (SEE ATTACHED SHEET)


                         Defendants)


                                               SUMMONS IN A CIVIL ACTION

                                                                      Donnle Tuck                    Jimmy Gray
To.(Defendants
         j     name andjaddress). Patrick & Nancy
                                               J^ive
                                                  Yuhasz
                                                                     22 Lincoln Street, 8th floor 22 Lincoln Street 8th floor
                                     Hampton, VA. 23664               Hampton, VA 23669            Hampton, VA 23669

                                     Chris Bowman                    Eleanor Weston Brown
                                      22 Lincon Street 8th floor     22 Lincoln Street 8th floor.
                                     Hampton, VA 23669               Hampton, VA. 23669             (PAGE 3 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT




Date:
                                                                                          Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 28 of 36 PageID# 143
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R. Civ,P,4(I))

          This summons for(name ofindividual and title, ifany) Chris Bowman, man, Public Servant, Hampton,VA
was received by me on(date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuars last known address; or

          □ I served the summons on (name ofindividual)                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


          □ 1 returned the summons unexecuted because                                                                             ; or

          O Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijuiy that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 29 of 36 PageID# 144
AO 440(Rev.06/12) Summons in a Civil Action


                                   United States District Court
                                                                  for the

                                                      Eastern District of Virginia     3

                    Karl Burden El Bey



                          Plaintiff(s)
                              V.                                            Civil Action No. 4:19-cv-00126-MDS-DEM
Patrick and Nancy Yuhasz, DonnieTuck, Jimmy
  Gray, Chris Bowman, Eleanor Weston Brown,
           (SEE ATTACHED SHEET)


                         Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION

   ^ ^ j •s name and
                   jaddress)1 Patrick & Nancy Yuhasz                   Donnie Tuck                    Jimmy Gray
To.(Defendant                                                         22 Lincoln Street, 8th floor 22 Lincoln Street 8th floor
                                     Hampton, VA. 23664                Hampton, VA 23669              Hampton, VA 23669

                                     Chris Bowman                     Eleanor Weston Brown
                                         22 Lincon Street 8th floor   22 Lincoln Street 8th floor.
                                     Hampton, VA 23669                Hampton, VA. 23669             (PAGE 3 OF 4)


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT



Date:
                                                                                           Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 30 of 36 PageID# 145
AO 440(Rev.06/12) Sutmnons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Eleanor WestOH Bfown, woman. Public Servant, Hampton,VA
was received by me on (date)


          O I personally served the summons on the individual at(place)
                                                                               on (date)                             ; or


          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                               on (date)                             ; or


          O I returned the summons unexecuted because                                                                              ; or

          O Other (specify):




          My fees are $                          for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of pequiy that this information is true.


Date:
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 31 of 36 PageID# 146
AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                     Eastern District of Virginia   |3

                    Karl Burden El Bey



                          Plaintiff(s)
                               V.                                          Civil Action No. 4:19-cv-00126-MDS-DEM
  Steven L, Brown,      W. H. Billy Hobbs, Jr.
                 Chris Osby Snead



                         Defenclant(s)


                                                 SUMMONS IN A CIVIL ACTION

                                     Steven L. Brown                W. H. Billy Hobbs. Jr.        Chris Osby Snead
Tor (Defendant's name and address)
                                     22 Lincoln Street, 8th floor, 22 Lincoln Street, 8th floor    22 Lincoln Street, 8th floor
                                     Hampton, VA. 23669             Hampton, VA 23669              Hampton, VA 23669

                                              (PAGE 4 of 4)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Kaii Burden Ei Bey
                                     c/o 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT



Date:
                                                                                        Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 32 of 36 PageID# 147
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed.R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Steven L. Brown, man, Public Servant, Hampton,VA
was received by me on (date)


          □ I personally served the summons on the individual at ^lace)
                                                                             on (date)                             ; or

          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          O I served the summons on (name o/iWrnV/wa/;                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                             ; or

          □ I returned the summons unexecuted because                                                                            ; or

          O Other (specify):




          My fees are $                        for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
     Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 33 of 36 PageID# 148
AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                      Eastern District of Virginia   3

                     Karl Burden El Bey



                           Plaintiff(s)
                               V.                                           Civil Action No. 4:19-cv-00126-MDS-DEM
  Steven L, Brown,      W. H. Billy Hobbs, Jr.,
                 Chris Osby Snead



                          Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION

                                      Steven L. Brown               W. H. Billy Hobbs. Jr.         Chris Osby Snead
To:(Defendant's name and address)
                                      22 Lincoln Street, 8th floor, 22 Lincoln Street. 8th floor    22 Lincoln Street, 8th floor
                                      Hampton, VA. 23669             Hampton, VA 23669               Hampton, VA 23669

                                               (PAGE 4 of 4)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Karl Burden El Bey
                                      c/o 804 Grimes Road
                                      Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:
                                                                                         Signature ofClerk or Deputy Clerk
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 34 of 36 PageID# 149
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) W H Billy Hobbs, Jr., man, Public Servant, Hampton,VA
was received by me on(date)


          □ I personally served the summons on the individual at (place)
                                                                             on (date)                             ; or


          □ I left the summons at the individuars residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuaPs last known address; or

          □ I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                             ; or

          □ I returned the summons unexecuted because                                                                            ; or

          O Other (specify):




          My fees are $                        for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.



Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
      Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 35 of 36 PageID# 150
AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                     Eastern District of Virginia   Q

                    Karl Burden El Bey



                          Plaintiff(s)
                              V.                                           Civil Action No. 4:19-cv-00126-MDS-DEM
  Steven L, Brown,           W. H. Billy Hobbs, Jr.
                     Chris Osby Snead



                         D^endant(s)


                                                 SUMMONS IN A CIVIL ACTION

   /T% y- j s name and address), Steven
To.(Defendant                           L Brown
                                    Lj^coin                    W.Lincoln
                                            Street, 8th fioor, 22 H. Billy street,
                                                                            Hobbs,8th
                                                                                   Jr.floor       Chris OsbyStreet,
                                                                                                  22 Lincoln Snead 8th floor
                                     Hampton, VA. 23669             Hampton, VA 23669              Hampton, VA 23669

                                              (PAGE 4 of 4)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                     Karl Burden El Bey
                                     do 804 Grimes Road
                                     Hampton, Virginia Republic 23663-9998 t/d/c



         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT



Date:
                                                                                        Signature ofClerk or Deputy Clerk
       Case 4:19-cv-00126-MSD-DEM Document 9 Filed 07/20/20 Page 36 of 36 PageID# 151
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.4:19-cv-00126-MDS-DEM


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed,R, Civ. P.4(I))

          This summons for(name ofindividual and title, ifany) Chris Osby Snead, man, Public Servant, Hampton,VA
was received by me on(date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individuaTs residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there.
          on (date)                             , and mailed a copy to the individuaTs last known address; or

          □ I served the summons on (hflffieo/iW/virfi/a/;                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                             ; or


          O I returned the summons unexecuted because                                                                             ; or

          □ Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
